DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicant’s five (5) replies to the Non-Final Rejection having notification date of September 11, 2020 filed on: 
				March 11, 2021 (initial reply), 
				March 18, 2021 (1st supplemental reply), 
				March 26, 2021 (2nd supplemental reply),
				April 13, 2021 (3rd supplemental reply), and 
				May 5, 2021 (4th supplemental reply)
are collectively acknowledged.  With respect to all the replies above, Claims 1 and 3-4 are amended.  Thus, Claims 1-4 are pending and are further examined on the merits in the U.S. National stage application. 

Examiner’s Notes
With the submission of Applicant’s replies above the following portions of the specification are used for examination in the instant Office Action below:
			Drawings:  REPLACEMENT SHEET Figs. 1-4 filed with the 2nd supplemental reply on March 26, 2021 (all citations to the figures of the specification are referenced to these REPLACEMENT SHEET drawings), and
Specification:  CLEAN VERSION Specification filed with the 3rd supplemental reply on April 13, 2021 (all citations below are referenced to this particular CLEAN VERSION of the specification) and the original specification filed on February 8, 2016 (i.e., the original version of the specification of the two versions filed on February 8, 2016 that does not contain the WO header at the top of each page).
			Claims:  Claims filed with the 3rd supplemental reply on April 13, 2021.  

The following understanding was previously presented in the Non-Final Rejection having notification date on September 11, 2020 (paragraph #5) and is again presented for consistency in the claim interpretation of Claims 1-4 in relation to the instant Office Action:    
		(i) SYSTEM I: Single Rotor Engine (¶s 0021 and 0024, shown in REPLACEMENT SHEET Figs. 1 and 2):  Claims 1-3 are directed to a 1st embodiment of Applicant’s comet reduction gear shaft rotary piston engine (¶ 0020).  In this 1st embodiment the:
			internal gear (No. 4) is fixed to the front side of the housing (2) (¶ 0021, line 1; ¶ 0010, line 1 in the original specification), 
			internal gear (No. 4) is engaged to outer ring gear spacer (No. 20) (¶ 0024, lines 4-7; ¶ 0013 of the original specification, lines 4-6),
			external gear (No. 6) is mounted to the main output shaft (No. 9) (¶ 0021, lines 1 and 2, Claim 1, lines 20 and 21; ¶ 0010, lines 1 and 2 of the original specification), 

			outer ring gear spacer (No. 20) and inner ring gear (No. 5) have the same diameter (¶ 0018, last two lines; ¶ 0012, lines 1-3 in the original specification in combination with Applicant’s arguments and figure on pp. 6-9 of Applicants’ reply filed on October 5, 2018 where Applicant asserted that it is the inner ring gear (No. 5) (i.e., and not the external gear (No. 6) as was described as originally filed) that have the same diameter as outer ring gear spacer (No. 20)), and
			outer ring gear spacer (No. 20) is inserted into inner ring gear (No. 5) (¶ 0024, lines 6 and 7; ¶ 0012, lines 1-3 in the original specification in combination with Applicant’s arguments and figure on pp. 6-9 of Applicants’ reply filed on October 5, 2018 where Applicant asserted that it is the inner ring gear (No. 5) (i.e., and not the external gear (No. 6) as was described as originally filed) that have the same diameter as outer ring gear spacer (No. 20) where outer ring gear spacer (No. 20) is inserted in to inner ring gear (No. 5).
	
	

SYSTEM II: Single Rotor Engine (¶s 0022 and 0025, REPLACEMENT SHEET Figs. 3 and 4):  Independent Claim 4 is directed to an alternate 2nd embodiment of Applicant’s a comet reduction gear shaft rotary piston engine (¶ 0020).  In this 2nd embodiment 
			the external gear (No. 6) is fixed to the front side of the side housing (¶ 0022, line 1 and ¶ 0025, lines 2-4; Claim 4, lines 17-19; and ¶ 0014, lines 3 and 4 of the original specification),
			external gear (No. 6) is engaged to inner ring gear (No. 5) (¶ 0025, lines 3 and 4; ¶ 0014, lines 3 and 4 of the original specification),							internal gear (No. 4) is mounted to output shaft (No. 9) (¶ 0025, lines 4 and 5; ¶ 0014, lines 4-6 of the original specification),
			internal gear (No. 4) is engaged to outer ring gear spacer (No. 20) (¶ 0025, lines 4-6; ¶ 0014, lines 4-6 of the original specification),
			outer ring gear spacer (No. 20) is inserted on a side of inner ring gear (No. 5) on one side of rotor (No. 3) (¶ 0025, lines 5-7; ¶ 0014, lines 5-7 of the original specification). 

Applicants have previously argued how the outer ring gear spacer (No. 20) is inserted and adjacent to the inner ring gear (No. 5) in contrast to external gear (No. 6) as originally filed (see original specification on February 8, 2016, ¶ 0012, lines 1-3) and how each of these elements (No. 5, No. 20), because of this arrangement, have the same diameter (see Applicants’ arguments and figure on pp. 6-9 of Applicants’ reply 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		the internal gear (No. 4) engages the outer ring gear spacer (No. 20) (Claim 1, lines 14 and 15 and Claim 4) is not shown in REPLACEMENT SHEET Figs. 2 and 4,
		the inner gear (No. 5) is provided a both sides of the rotor (No. 3) (Claim 1, line 19 and Claim 4) is not shown in REPLACEMENT SHEET Figs. 2 and 4,  
		the outer ring gear spacer (No. 20) being inserted into and adjacent the inner ring gear (No. 5) is not shown in REPLACEMENT SHEET Figs. 2 and 4,
		the inner gear (No. 5) is engaged at the external gear (No. 6) (Claim 1, lines 20 and 21) is not shown in REPLACEMENT SHEET Fig. 2, 
		the inner ring gear (No. 5 and the outer ring gear spacer (No. 20) both have the same dimension in diameter is not shown in REPLACEMENT SHEET Figs. 2 and 4,
		the external gear (No. 6) is fixed to said front side (No. 2) of the side housing (Claim 4, lines 18 and 19) is not shown in REPLACEMENT SHEET Fig. 4, and
		the internal gear (No. 4) is fixed to said rear side of the side housing (Claim 3, lines 2 and 3; REPLACEMENT SHEET Fig. 2 which appears to only show that 
		REPLACEMENT SHEET Fig. 2 does not show how the internal gear (No. 4) can possibly be fixed to the front side of the housing, Claim 3, lines 2 and 3) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
		Reference character 3 and reference character 19 both depict the triangularly shaped rotor in REPLACEMENT SHEET Fig. 2,
		The side spacer (No. 19) is shown in REPLACEMENT SHEET Fig. 2 but not in REPLACEMENT SHEET Fig. 1 which is not understood as REPLACEMENT SHEET Fig. 2 is cross section of REPLACEMENT SHEET Fig. 1,
		The external gear (No. 6) is shown in REPLACEMENT SHEET Fig. 1 but not in REPLACEMENT SHEET Fig. 2 which is not understood as REPLACEMENT SHEET Fig. 2 is cross section of REPLACEMENT SHEET Fig. 1 and the cross section 2-2 is taken along external gear (No. 6),
		reference character No. 20 and reference character No. 9 in REPLACEMENT SHEET Fig. 2 both depict the main output shaft (No. 9), 
		the reference line for internal gear (No. 4) is touching two different line segments in REPLACEMENT SHEET Fig. 2 so that it is not understood which structure is actually internal gear (No. 4), and 
		reference characters "6" (external gear, REPLACEMENT SHEET Fig. 4) and "2" (front side of the side housing) have both been used to designate the same structure of the front side (2) of the side housing,
		The limitation “the external gear (No. 6) is fixed to said front side (No. 2) of the side housing” (Claim 4, lines 16 and 17) is not understood when viewing REPLACEMENT SHEET Fig. 4 because reference character 6 as labeled appears to be the bottom side of the side housing 2 as shown in REPLACEMENT SHEET Fig. 4, 
not shown in REPLACEMENT SHEET Fig. 4 which is not understood because REPLACEMENT SHEET Fig. 4 is a cross section view of REPLACEMENT SHEET Fig. 3 and the cross section of 4-4 is taken along inner gear (No. 4),
		external gear (No. 6) being engaged to inner ring gear (No. 5) as described in the specification for the embodiment of System II (¶ 0025, lines 3 and 4) is not shown when viewing REPLACEMENT SHEET Fig. 4 (i.e., the structures of inner ring gear (No. 5) and external gear (No. 6) as shown in REPLACEMENT SHEET Fig. 4 do not convey to a reader of the specification how they can even be engaged when REPLACEMENT SHEET Fig. 3, from which the cross section view of REPLACEMENT SHEET Fig. 4 is taken, shows the external gear (No. 6) engaged with inner ring gear (No. 5).  The same kind of issue exists in REPLACEMENT SHEET Fig. 4 regarding the limitation “the internal gear (No. 4) engages the outer ring gear spacer (No. 20)” (Claim 4, lines 11 and 12, inner gear (No. 4 is not shown in REPLACEMENT SHEET Fig. 4).   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
		the cut line 2-2 in REPLACEMENT SHEET Fig. 1 is not found described in the specification, and
		the cut line 4-4 in REPLACEMENT SHEET Fig. 3 is not found described in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
		REPLACEMENT SHEET Figs. 1 and 3 are objected to because it is not clear what constitutes the cut line for 2-2 (REPLACEMENT SHEET Fig. 1) and the cut line for 4-4 (REPLACEMENT SHEET Fig. 3).  One way to obviate this objection is further amend each of these drawings and extend the existing respective cut dashed 
		the reference character 9 shown in the right portion of REPLACEMENT SHEET Fig. 4 is described as the main output shaft, however, the lead line associated therewith designates a line segment in REPLACEMENT SHEET Fig. 4 which appears to instead be the flywheel 13 which is not the main output shaft,
		for clarity of the record the inner ring gear (No. 5, REPLACEMENT SHEET Fig. 4) disposed on both sides of the rotor (No. 3) (Claim 1, line 19, and Claim 4, line 16, and both sides of the inner ring gear (No. 5) need to be designated as such for an easy viewing of this element relative to the claim language) and the right portion of the inner ring gear (No. 5) adjacent the outer ring gear spacer (No. 20) should also be designated with reference character 5, and
		Claims 1 and 4 recite a first gear set/spacer and a second gear set (for example, in Claim 1, lines 13-17).  For enhanced clarity of understanding for a reader of the specification each of the gears/spacer and the associated relationships need to be understood as seen in Figs. 1-4.  To this end the side views of Applicant’s comet reduction gear shaft rotary piston engine as shown in REPLACEMENT SHEETS Figs. 2 and 4 need to easily show to a reader of the specification all the gears/spacer elements in the first gear set (No. 4, No. 5, No. 20) and in the second gear set (No. 5 and No. 6) (i.e., gear No. 5 is represented in both the first and the second gear set).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Specification
Applicant’s amendments to the specification in Applicant’s replies described above are acceptable (the specification amendments associated with Applicant’s replies filed on 3/11/2021 and 4/13/2021).   

The disclosure is objected to because of the following informalities:
	“piston engme” (¶ 0003, line 3) should be ‘piston engine [[
	“set to show how does it work.” (¶ 0004, line 1) should be ‘set to show how it works [[
	“both side of the rotor” (¶ 0008, line 2) should be ‘both sides [[
but has [[but_has]] high thermal efficiency.’,
	“but_has low thermal efficiency.” (¶ 0009, line 3) should be ‘but has [[
	“and a_higher power per weight ratio.” (¶ 0010, line 5) should be ‘and a higher [[
	“on the rear side of the engine engine).” (¶ 0011, line 5) should be ‘on the rear side of the engine [[
	“The comet reduction gears set consists of two sets of internal engaging gear fitted uniquely together” (¶ 0016, lines 1 and 2) should be ‘The comet reduction gear [[gears [[
	“and internal gear is 2:3: 4, respectively.” (¶ 0016, line 5) should be ‘and internal gear is 2:3:4, [[
	“the big set (Nos. 4 and 20)” (¶ 0018, lines 1 and 2) – this relates to internal engaging gears, however, reference numeral 20 is the outer ring gear spacer (see ¶ 0018, line 4) which is not an internal gear), and
	“which pack in is set in the side spacer (No. 19)” (¶ 0024, line 6) – It is not clear what this phrase means…Applicant previously took out this phrase in a previous amendment so it is not understood why it is found in the CLEAN VERSION specification filed on April 13, 2021).  
Appropriate correction is required.
Claim Objections
The following claims are objected to because of the following informalities:  
		“in the middle of the front side and the rear side of the side housing (No. 2a)” (Claim 1, lines 7 and 8) should be ‘in the middle of the front side (No. 2) and the rear side (No. 2a) of the side housing; [[
		“is 2:3: 4 respectively” (Claim 2, line 3) should be ‘is 2:3:4 [[
		“said front side (No. 2) or rear side (No. 2a)’ (Claim 3, lines 2 and 3) should be ‘said front side (No. 2) or said rear side (No. 2a)’, and
		“in the middle of the front side and the rear side of the side housing” (Claim 4, lines 6 and 7) should be ‘in the middle of the front side (No. 2) and the rear side (No. 2a) of the side housing’.
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “a first set comprising an internal gear (No. 4), an inner ring gear (No. 5), and an outer ring gear spacer (No. 20), wherein the internal gear (No. 4) engages the outer ring gear spacer (No. 20), and the outer ring gear spacer (No. 20) is inserted into and adjacent to the inner ring gear (No. 5);” in combination with the phrase “and the inner ring gear (No. 5) and the outer ring gear spacer (No.20) both have the same 
More particularly, REPLACEMENT SHEET Fig. 2 which is a cross section view of REPLACEMENT SHEET Fig. 1 along the cut line 2-2 of REPLACEMENT SHEET Fig. 1 relative to the claim limitations described above associated with the embodiment of System I does not show:
		(i) that the internal gear (No. 4) engages the outer ring gear spacer (No. 20) (Claim 1, lines 14 and 15, in contrast, No. 4 and No. 20 are depicted as the same part in REPLACEMENT SHEET Fig. 2 so by a viewing of REPLACEMENT SHEET Fig. 2 it is not shown how No. 4 and No. 20 can actually engage as claimed in Claim 1),
		(ii) that the inner gear (No. 5) is provided at both sides of the rotor (No. 3) (Claim 1, line 19) which is not shown in REPLACEMENT SHEET Fig. 2 (in contrast, only one No. 5 is depicted at the right side of REPLACEMENT SHEET Fig. 2 with no further depiction of a second No. 5 on the left side of REPLACEMENT SHEET Fig. 2 to understand how the SYSTEM I embodiment actually meets this “both sides” limitation of Claim 1, 
		(iii) Applicants argued in the previous reply filed on October 5, 2018 how No. 20 is inserted into and adjacent to the inner ring gear (No. 5) (see Applicants’ arguments on pp. 6-9 of Applicants’ reply filed on October 5, 2018).  In contrast, REPLACEMENT SHEET Fig. 2 shows No. 20 axially spaced apart from where No. 5 is cannot be inserted in No. 5 as described in Applicants’ previous October 4, 2018 reply as previously argued, and
		(iv) the inner ring gear (No. 5) is engaged at the external gear (No. 6) which is mounted on the main output shaft (No. 9) (Claim 1, lines 20 and 21) is not shown as such in REPLACEMENT SHEET Fig. 2 as REPLACEMENT SHEET Fig. 2 does not depict the external gear (No. 6) and REPLACEMENT SHEET Fig. 2 appears to only show a partial structure of No. 5 (i.e., REPLACEMENT SHEET Fig. 2 is an axial cross section of REPLACEMENT SHEET Fig. 1 along cut line 2-2 so REPLACEMENT SHEET Fig. 2 needs to show all of the claimed structures along the cut-line 2-2 of REPLACEMENT SHEET Fig. 1), and
		(v) the inner ring gear (No. 5) and the outer ring gear spacer (No. 20) both have the same dimension in diameter.  While Applicants have shown the claimed relationship in REPLACEMENT SHEET Fig. 1, this is conflicted when viewing of REPLACEMENT SHEET Fig. 2 which is a cross section view of REPLACEMENT SHEET Fig. 1 where the depicted structures of No. 20 and No. 5 as shown in REPLACEMENT SHEET Fig. 2 clearly do not have the same diameter.    
	Claim 4 is directed to the embodiment of SYSTEM II has at least one of the same issues as described above for Claim 1 associated with REPLACEMENT SHEET Fig. 4 which is the corresponding cross section of REPLACEMENT SHEET Fig. 3 and so is similarly rejected as Claim 1 described above.  Additionally, REPLACEMENT SHEET Fig. 4 does not show: 
		(vi) the claimed relationship “the external gear (No. 6) is fixed to said front side (No. 2) of the side housing (Claim 4, lines 18 and 19).  In contrast, not shown with a viewing of REPLACEMENT SHEET Fig. 4 how this limitation is met.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 1 and 4 and claims dependent thereon 
	The limitations of Claims 1 and 4 previously described above in the 35 U.S.C. 112a rejection of Claims 1 and 4 in combination with the REPLACEMENT SHEETS Figs. 1-4 make each of these claims indefinite in that it is not understood when viewing REPLACEMENT SHEET Fig. 2 relative to REPLACEMENT SHEET Fig. 1 (SYSTEM I) and when viewing REPLACEMENT SHEET Fig. 4 relative to REPLACEMENT SHEET Fig. 3 (SYSTEM II) how the claimed relationships (i), (ii), (iii), (iv), (v), and (vi) described in the 35 U.S.C. 112a rejection above can be realized when the cross section views of REPLACEMENT SHEET Figs. 2 and 4 do not reasonably convey the claimed relationships of (i), (ii), (iii), (iv), (v), and (vi) to corroborate with REPLACEMENT SHEET 
	The phrase “the inner ring gear (No. 5) and the outer ring gear spacer (No. 20) both have the same dimension in diameter” (Claim 1, last two lines) makes the claim indefinite in that it is not understood if this dimension is the actual radial diameter of each of No. 20 and No. 5 and/or if this is referring to dimension of a same thickness of No. 20 and No. 5 at the actual radial diameter. Claim 4 recites the same limitations and so is similarly rejected as Claim 1 described above.   


Response to Arguments 
Applicant's claim amendments and arguments filed in the replies filed on March 11, 2021 (initial reply), March 18, 2021 (1st supplemental reply), March 26, 2021 (2nd supplemental reply), April 13, 2021 (3rd supplemental reply), and May 5, 2021 (4th supplemental reply) have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
			(ii) the specification objections, 
 			(iii) an objection to a claim, and
			(iv) the previous 35 U.S.C. 112, second paragraph rejections (except where noted below) 
which are hereby withdrawn by the Examiner.  

Applicants’ did not provide augment(s) regarding the limitation “the same dimension in diameter” (last line of each of Claims 1 and 4) (paragraph #16, second full paragraph in the Non-Final Rejection having notification date of September 11, 2020).  As this limitation is still recited in each of Claims 1 and 4 this rejection is maintained and described above.

Upon collective consideration of Applicant’s five (5) replies many of the former objections and rejections have been obviated as described above.  There are, however, still many drawing, specification, claim objections, and 35 U.S.C. 112 rejections associated with this case and these objections and rejections are described above.  The not corroborate with REPLACEMENT SHEETS Figs. 1 and 3 to reasonably convey the features of Applicants’ comet reduction gear shaft rotary piston engine as recited in independent Claims 1 and 4.  The applied objections and rejections above are made to ensure a consistent understanding can be gleaned by a reader of the specification between the written description, the claims, and the drawings.  The specification, drawings, and the claims need to consistently describe/show all of the elements and the relationships between these elements as claimed.  Additionally, the manner in which the cross section views of REPLACEMENT SHEET Figs. 2 and 4 are drawn make it difficult to understand where the boundaries of the various elements begin and end , how these relationships between the elements are actually realized as claimed, and properly ascertaining the elements/features associated with each of the two embodiments as claimed (Embodiment 1 (SYSTEM I) – REPLACEMENT SHEETS 1 and 2, Claims 1-3); Embodiment 2 (SYSTEM II) – REPLACEMENT SHEETS Figs. 2 and 4; Claim 4).  
	While the Examiner has assembled the applied objections described above this is not an exhaustive list and the Examiner encourages Applicant to make the necessary amendments where needed without adding new matter to ensure a consistent understanding of Applicant’s comet reduction gear shaft rotary piston engine between the written description, the claims, and the drawings. 

In further regard to the paragraph above describing the many applied drawing objections, should Applicant decide reply to these drawing objections the Examiner requests Applicant start with the original drawings filed on February 8, 2016 and further without any further structural modification to original Figs. 1-4 as filed (i.e., such as further adding/deleting of structural lines to drawing, adding cross hatch patterns, et cetera).  Any structural modification to any of the drawings of amended Figs. 1-4 from that shown in the original Figs. 1-4 will be considered new matter by the Examiner.       
	Because of the multiple changes to the drawings and specification made throughout the course of prosecution in the case (this case is now at the 2nd RCE) and which now includes multiple newly applied objections and rejections as described above in the instant Office Action the Examiner encourages Applicant to consider filing a new continuation-in-part (CIP) application where Applicant can submit a new specification and new drawings that can more completely describe and more fully illustrate the inventive concepts of Applicants’ comet reduction gear shaft rotary piston engine.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/PAUL W THIEDE/Examiner, Art Unit 3746                                                                                                                                                                                                        Tuesday July 20, 2021

/Mary Davis/Primary Examiner, Art Unit 3746